TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00004-CV


                 Rockwall Ranch Property Owners Association, Appellant

                                              v.

               Joseph Gonzales, Daniel Estrada, and Jerry Werlla, Appellees




              FROM THE 433RD DISTRICT COURT OF COMAL COUNTY,
         NO. C2020-1418C, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                         ORDER


PER CURIAM

              Rockwall Ranch Property Owners Association has filed an unopposed petition for

permissive appeal. See Tex. Civ. Prac. & Rem. Code § 51.014(d), (f); Tex. R. App. P. 28.3. The

interlocutory order the Association seeks to appeal satisfies Subsection 51.014(d) of the Texas

Civil Practice and Remedies Code and Texas Rule of Civil Procedure 168 by expressly granting

permission to appeal, identifying two controlling questions of law as to which there is a

substantial ground for difference of opinion, and stating why an immediate appeal may

materially advance the ultimate termination of the litigation. See Tex. Civ. Prac. & Rem. Code

§ 51.014(d); Tex. R. Civ. P. 168. We accept the appeal, the notice of appeal is deemed to have

been filed on the date of this order, and the appeal will proceed under the rules governing

accelerated appeals. See Tex. Civ. Prac. & Rem. Code § 51.014(f); Tex. R. App. P. 28.3.
              It is ordered on March 11, 2022.



Before Justices Goodwin, Baker, and Triana




                                                 2